            Case 20-23352-CMB                               Doc 2   Filed 12/02/20 Entered 12/02/20 13:14:04                 Desc Main
                                                                    Document     Page 1 of 2

                                                      IN THE UNITED STATES BANKRUPTCY COURT                                     20-23352
                                                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                                                                               :       Bankruptcy No.
              Carol C. Farley                                                         :
                                                                                      :       Chapter 11
                                                                                      :
                                                                        Debtor        :
                                                                                      :
              Carol C. Farley                                                         :
 Movant                                                                               :       Related to Document No. 1
                                                                                      :
                                                                                      :
                                                                                      :
                                               v.                                     :
                                                                                      :
 No Respondent                                                                        :



                                                 NOTICE REGARDING FILING OF MAILING MATRIX

             In accordance with Local Bankruptcy Rule 1007-1(e) I,                        Matthew M. Herron 88927   , counsel for the debtor(s) in
the above-captioned case, hereby certify that the following list of creditors’ names and addresses was uploaded through
the creditor maintenance option in CM/ECF to the above-captioned case.



                                                                    By: /s/ Matthew M. Herron
                                                                         Signature
                                                                        Matthew M. Herron 88927
                                                                        Typed Name
                                                                        607 College Street, Suite 101
                                                                        Pittsburgh, PA 15232
                                                                        Address
                                                                        412-395-6001 Fax:412-391-2808
                                                                        Phone No.
                                                                        88927 PA
                                                                        List Bar I.D. and State of Admission




PAWB Local Form 29 (07/13)
Software Copyright (c) 1996-2020 Best Case LLC - www.bestcase.com                                                                Best Case Bankruptcy
    Case 20-23352-CMB   Doc 2   Filed 12/02/20 Entered 12/02/20 13:14:04   Desc Main
                                Document     Page 2 of 2


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x
                                                                             20-23352
                        931 Penn Avenue Partners
                        5045 Fifth Avenue, #202
                        Pittsburgh, PA 15232
